Sterrett, J., dissenting: It is an article of faith of this Court that a taxpayer shall be given an opportunity to have his tax liability judicially determined before paying any portion thereof if the statute granting jurisdiction can be reasonably interpreted to permit it. In the instant case the majority has, in my opinion, gone beyond the bounds of statutory reason to reach a desired result. For convenience we repeat the heart of the majority’s holding: Accordingly, in situations where there is a joint notice of deficiency, a timely filed imperfect petition, the Court’s "Order for Proper Petition,” and the filing of a timely amended petition signed by both spouses, it is our view that the spouse who did not sign the imperfect petition should be given the opportunity to confirm the correctness of that presumption of intent. A footnote labels the above, "a practical, workable, and fair rule.” I respectfully submit that the above is no rule at all. The majority simply includes a recitation of certain facts that always exist when the instant controversy arises, and then announces a conclusion, dignifying it by the label of "rule.” Thus, cited as the first factual requirement is that there be a joint notice of deficiency. An "obviousity.” The question whether the nonsigning spouse did, or did not, wish to join in the imperfect petition only arises in the context of a joint notice of deficiency having been sent. The second factual requirement is that an imperfect petition be filed. Another assumption which adds nothing. Obviously an imperfect petition was filed since it is a given fact that the Court has ordered a proper petition to be filed. Third, the Court issues an "Order for Proper Petition,” for whatever reason and the nonexecuting spouse seizes the opportunity to execute the amended petition. The fact of executing the amended petition begs the very question at issue; what evidence is there within the statutory period that the nonexecuting spouse wished to be included? The final factual requirement is that a jointly executed petition be filed within the time limit set by the Court. Presumably this confirms the Court’s hope that the filing spouse had been timely speaking for both. What a bootstrap operation! In my opinion the majority fails to cite a single objective fact in existence during the 90-day period to justify a holding that the filing spouse was speaking for both. Certainly in these days the mere fact of marriage is insufficient, in itself, to create a presumption that one spouse has given the other a permanent blanket power of attorney. Surely something more is required. Here all objective evidence, single caption and signature, for example, points to an intent by the husband to file a petition solely on his own behalf.' The majority attaches considerable significance to the fact that the petitioner was reacting to a joint notice of deficiency and included that notice with his informal petition. But why? After all, the joint notice was the only one the petitioner possessed. Besides, as noted, these cases, by definition, only arise where a joint notice has been sent so how is it helpful to cite a fact that will always exist as an ingredient to a "rule” of law. The fact that the petitioner returned the joint notice adds nothing since, as stated above, that was the only notice he had. I would go no further than the doctrine laid down in John L. Brooks, 63 T.C. 709 (1975). There must be some objective indication within the four corners of the documents timely filed that fairly raises the question as to whether the filing spouse was authorized to speak for the other. Once fairly raised we should accept a subsequent ratification of the intent. I respectfully submit that, rather than establishing any rule, the majority has in fact, in any joint notice situation, established an open-end situation where only one spouse need file a timely petition, and the other spouse can have such additional time to determine whether to join in the petition as the Court in its sole discretion decides. No matter how nobly motivated, judicial legislation remains just that. Drennen, Quealy, and Goffe, JJ., agree with this dissent.